DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on March 25, 202 is acknowledged.  The traversal is on the ground(s) that the overlapping features constitute a special technical feature such that unity exists under 37 CFR 1.475(a) .  This is not found persuasive because the combination of a specific tread rubber and a specific noise damper (corresponds with common feature between respective groups) would have been obvious in view of the cited prior art references.  It is emphasized that tread rubber compositions demonstrating a hardness between 55 and 75 degrees are consistent with those that are conventionally used in modern day tire constructions (see Mechanics of Pneumatic Tires)  and polyurethane foams demonstrating low Tg in accordance to the claims are commonly used in sound absorption applications in general- the specific manufacture of a single tire having each of these features would have been obvious.    
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6,127,472, newly cited) and further in view of Yukawa (US 2005/0098251, of record) and Kageoka. 
	Kobayashi is directed to a tire construction comprising a tread.  More particularly, said tread is formed with a composition that demonstrates a loss tangent and hardness in accordance to the claimed invention (see Examples 2-9 in Table 3, it being recognized that the loss tangent would decrease with an increase in temperature from 60°C to 70°C).  Furthermore, it is well recognized that tires are formed with a plurality of cord reinforced components, such as carcass layers and belt layers.  In terms of belt layers, working belt layers and cap layers or band layers represent the conventional types of belt layers (provide the necessary reinforcement under the ground contacting region).  One of ordinary skill in the art at the time of the invention would have found it obvious to include at least one working belt layer and at least one band layer in the tire of Kobayashi.  In such an instance, however, the tire of Kobayashi is devoid of a porous noise damper.
In any event, it is extremely well known and conventional to include noise dampers to eliminate or absorb the sound commonly experienced within tire cavities, as shown for example by Yukawa (Abstract and Paragraph 4).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a well-known and conventional noise damper in the tire of Kobayashi for the benefits detailed above.
Lastly, regarding claim 1, polyurethane foam materials having applicability in noise absorption applications and having glass transition temperatures in accordance to the claimed invention are known in general, as shown for example by Kageoka (Abstract and Column 1, 
Regarding claims 2-4, Yukawa teaches the claimed properties and arrangement (Abstract).
With respect to claim 12, all of the compositions in Table 2 of Kobayashi satisfy the claimed quantitative relationship.
As to claims 13 and 14, Yukawa refers to closed cells or intertangled fibers (e.g. animal fibers) (Paragraph 25).
Regarding claims 15 and 17 Yukawa refers to foamed elastomers (corresponds with rubber) and foamed plastics (corresponds with synthetic resins) (Paragraph 25).  Additionally, elastomeric polyurethane is well recognized as being the reaction of isocyanate . 
5.	Claims 1-4, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa and further in view of (a) Kageoka (US 6,204,300, of record) and (b) Kobayashi.
As best depicted in Figure 1, Yukawa teaches a tire construction having a belt layer 7 and further including a porous noise damper 5 (such as polyurethane).  It is initially noted that the general disclosure of a belt 7 would have been recognized as including conventional belt layers, such as at least one working belt layer and at least one band layer.  Yukawa, however, is silent with respect to the glass transition temperature of the noise damper.
In any event, polyurethane foam materials having applicability in noise absorption applications and having glass transition temperatures in accordance to the claimed invention are known in general, as shown for example by Kageoka (Abstract and Column 1, Lines 5-12).  Furthermore, Kageoka recognizes “a glass transition phenomenon” in which foam performance or characteristics are highly dependent on a relationship between operating temperatures and glass transition temperatures (Column 1). This suggests that one of ordinary skill in the art at the time of the invention would have been able to appropriately select a foam glass transition 
	Lastly, regarding claim 1, the claimed hardness values and hysteresis values are consistent with those that are conventionally used in tire tread compositions, as shown for example by Kobayashi (see all the inventive examples in Table 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional tread composition in the tire of Aoki (recognized as providing suitable tread properties, such as traction).  
	With respect to claims 2-4, Yukawa teaches the claimed properties and arrangement (Abstract). 
	As to claims 13 and 14, Yukawa refers to closed cells or intertangled fibers (e.g. animal fibers) (Paragraph 25).
Regarding claims 15 and 17, Yukawa refers to foamed elastomers (corresponds with rubber) and foamed plastics (corresponds with synthetic resins) (Paragraph 25).  Additionally, elastomeric polyurethane is well recognized as being the reaction of isocyanate . 
6.	Claims 1-4, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4,934,428, of record) and further in view of (a) Yukawa, (b) Kageoka, and (c) Kobayashi.
As best depicted in Figure 1, Aoki is directed to a tire construction comprising a belt layer 3, a band layer 6, and a cushion rubber or damping rubber layer 7 sandwiched therebetween.  In such an instance, however, the tire of Aoki is devoid of a porous noise damper. 
In any event, it is extremely well known and conventional to include noise dampers to eliminate or absorb the sound commonly experienced within tire cavities, as shown for example by Yukawa (Abstract and Paragraph 4).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a well-known and conventional noise damper in the tire of Aoki for the benefits detailed above.
Also, in terms of the glass transition temperature, polyurethane foam materials having applicability in noise absorption applications and having glass transition temperatures in accordance to the claimed invention are known in general, as shown for example by Kageoka 
Lastly, regarding claim 1, the claimed hardness values and hysteresis values are consistent with those that are conventionally used in tire tread compositions, as shown for example by Kobayashi (see all the inventive examples in Table 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional tread composition in the tire of Aoki (recognized as providing suitable tread properties, such as traction).  
Regarding claims 2-4, Yukawa teaches the claimed properties and arrangement (Abstract).

As to claim 13, Yukawa refers to closed cells or intertangled fibers (e.g. animal fibers) (Paragraph 25).
Regarding claims 15 and 17, Yukawa refers to foamed elastomers (corresponds with rubber) and foamed plastics (corresponds with synthetic resins) (Paragraph 25).  Also, elastomeric polyurethane is well recognized as being the reaction of isocyanate materials and either a polyether or a polyester (corresponds with claimed ether type polyurethane sponge or ester type polyurethane sponge).  With specific respect to claims 23 and 24, the claimed materials are well recognized as being sponge or foam materials that are commonly used in tire applications.  One of ordinary skill in the art at the time of the invention would have recognized the general disclosure of Yukawa as encompassing a wide variety of known and commonly used sponge or foam materials and such would include each of the claimed materials.  
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-4, 12, 13, 15, 17, 22-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 30, 2022